Citation Nr: 0207221	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980 and from October 1980 to August 1985, with subsequent 
service in the Army Reserves until March 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1985 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 1999, the Board remanded this case to the RO.  The 
case was returned to the Board in April 2002.

FINDING OF FACT

There is no medical diagnosis of a current disorder of the 
ankles.


CONCLUSION OF LAW

Service connection for residuals of injuries to the ankles is 
not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
service connection for a disability claimed to have been 
incurred during active service. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The 
term "active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran's service medical records reveal that, in 
November 1981, the veteran complained of pain in both ankles 
after playing basketball.  X-rays were negative.  The 
diagnosis was left ankle sprain.  When the veteran was seen 
in December 1981, his ankle was strong and non-tender.  The 
assessment was that the sprain was healed.  

In June 1984, the veteran complained of left ankle pain after 
having been in a motor vehicle accident 4 days earlier.  In 
July 1984, he complained that he had twisted his left ankle.  
The assessment was left ankle sprain.

In July 1985, at an examination for separation from active 
duty, the veteran's lower extremities were evaluated as 
normal.

At a VA examination in October 1985, the veteran gave a 
history of injuring his ankles in service playing basketball.  
He complained of occasional pain in his ankles.  Examination 
revealed full range of motion of the ankles, without 
tenderness, swelling, redness, or heat of the ankle joints.  
The pertinent diagnosis was history of injury to both ankles 
with no objective findings.

In a report of medical history in November 1993, the veteran 
made no complaint concerning his ankles.  At a Reserves 
examination in November 1993, his lower extremities were 
evaluated as normal.

In a report of medical history for separation from the 
Reserves in March 1996, the veteran made no complaint 
concerning his ankles.  At an examination for separation from 
the Reserves in March 1996, there was no diagnosis pertaining 
to the ankles.

At a VA examination in April 1996, diagnoses included history 
of left ankle sprain.

Office notes of a private physician show that, in May 1996, 
the veteran indicated that he had slipped on stairs the 
previous week.  On examination, he had tenderness of the 
lateral malleolus of the left ankle.  The assessment was left 
ankle sprain, first degree.

In December 1998, G. W. D., MD, a private physician reported, 
"As far as I can determine after reviewing his military 
medical records, it is my impression that it is as likely as 
not that [the veteran's] injuries to ankles, knees, and neck 
were a result of his active duty."  (The Board notes that 
service connection is in effect for disabilities of the knees 
and cervical spine.)

At a VA neurological examination in November 1999, it was 
noted that the veteran had braces on his ankles, which were 
not examined.  Prior to the examination, the veteran 
complained of ankle pain to a nurse.

At a VA orthopedic examination in September 2001, the veteran 
stated that pain in his ankles comes and goes.  He gave a 
history of injuring his left ankle playing basketball in 
service in 1981.  He was using an ankle sleeve for support.  
He stated that he did not have a specific injury to the right 
ankle but felt that it hurt because he had used a crutch for 
his left ankle.  On examination, there was no laxity or 
instability of the ankles.  He had full active/passive range 
of motion of both ankles.  No crepitus was palpated or heard 
and no edema was noted.  There was pain to palpation around 
the circumference of the ankles.  The ankles were not stiff 
and there was no heat or redness.  There was no locking.  
There was no evidence of subluxation or dislocation.  No 
valgus or varus deformities were noted.  X-rays were normal.  
The impression was bilateral ankle pain, insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder of the ankles or residuals thereof.

The most recent medical evidence concerning the veteran's 
ankles is the report of the VA orthopedic examination in 
September 2001, which was a comprehensive clinical 
examination supplemented by X-rays.  As noted above, the 
examiner concluded that a current diagnosis of a disorder or 
abnormality of either ankle could not be made.  That being 
the case, service connection for a disorder of the ankles may 
not be granted, because service connection presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Although the veteran has made 
subjective complaints of ankle pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Entitlement to service 
connection for residuals of injuries to the ankles is not 
established.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Service connection for residuals of injuries to the ankles is 
denied.



		
	U. R. Powell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

